DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	The amendment filed 08/04/2022 has been entered. Claims 1-7 and 10-16 are pending in this application with claims 8 and 9 canceled. 
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 8/04/2022, with respect to the claim objection of claim 5; the claim rejections under 35 U.S.C. 112b of claim 8, 13, 14, and 16; the claim rejections under 35 U.S.C. 102 of claims 1, 8, 9, 10, 13, and 14; the claim rejections under 35 U.S.C. 103 of claims 2-7, 11, 12, and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim Sang Hyo (KR101091999b1) hereinafter Kim.
In reference to claim 1, Kim discloses an endoscope (Fig. 1 endoscope 100) comprising: a handle unit (Fig 1 operation unit 120); and a probe unit (Fig. 1 insertion unit 110) configured to be detachably connected to the handle unit (Fig. 1 operation unit 120), wherein the handle unit (Fig. 1 operation unit 120) comprises a first connector (Fig. 3 connector 130) reciprocally movable by an adjustment knob (Fig. 1 operation handle 129), wherein the probe unit (Fig. 1 insertion unit 110) comprises: a probe (Fig. 1 insertion tube 111) deformable in response to movement of a wire (Fig. 3 operation wire 114, [page 5 ¶8] “…the insertion tube 111 to bend flexibly in accordance with the pulling operation of the inserting side operation wire 114…”); and a second connector (Fig. 3 fastening member 115) coupled to an end of the wire (Fig. 3 operation wire 114) and detachably coupled to the first connector (Fig. 3 fastening member 125), wherein one of the first connector and the second connector (Fig. 3 fastening member 115) comprises an end tip (see annotated Fig. 4) having an insertion hole (see annotated Fig. 3) formed from an end surface (see annotated Fig. 4) of the end tip (Fig. 4 fasting main member 115a, insertion groove 115b, separation prevention jaw 115c) to be extended in an axial direction (Fig. 4) of the end tip (see annotated Fig. 4), an opening (see annotated Fig. 4) on the end surface (see annotated Fig. 4) of the insertion hole (see annotated Fig. 3)  being defined to be closed along the entire circumference (the base of 115a has an entire circumference that is closed) of the opening (see annotated Fig. 3), wherein the other of the first connector  (Fig. 3 connector 130) and the second connector comprises an insertion protrusion (Fig. 4 fastening member 125) configured to be inserted into the insertion hole (see annotated Fig. 3), wherein the end tip (see annotated Fig. 4) further comprises a cut portion (Fig. 4 insertion groove 115b) formed on a side surface (see annotated Fig. 4) of the end tip (see annotated Fig. 4), and wherein a portion (Fig. 4 locking step 125a) of the insertion protrusion (Fig. 4 fastening member 125) has a greater width than those of remaining portions of the insertion protrusion (Fig. 4 fastening member 125), such that when the insertion protrusion (Fig. 4 fastening member 125) is inserted into the insertion hole (see annotated Fig. 3) and rotated ([page 6 ¶ 2] “…fastening member 125 is provided to be fastened to the insertion part side fastening member 115 as it rotates toward the insertion part side fastening member 115…”), the greater-width portion (Fig. 4 locking step 125a) of the insertion protrusion(Fig. 4 fastening member 125) protrudes through the cut portion (Fig. 4 insertion groove 115b) and the insertion protrusion (Fig. 4 fastening member 125) is fastened to the end tip (Fig. 4 fasting main member 115a, insertion groove 115b, separation prevention jaw 115c)  in response to the rotation of the insertion protrusion (Fig. 4 fastening member 125, [page 6 ¶1-2]). 


    PNG
    media_image1.png
    883
    646
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    884
    1111
    media_image2.png
    Greyscale

	
Please see further arguments in section 35 U.S.C. §102 and section 35 U.S.C. §103 below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire circumference" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “an entire circumference.”  Appropriate correction is required. 
Claim 1 also recites the limitation “the greater-width portion” in line 21. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the portion.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)and (a)(2) as being anticipated by Kim Sang Hyo (KR101091999) hereinafter Kim.
In reference to claim 1, Kim discloses an endoscope (Fig. 1 endoscope 100) comprising: a handle unit (Fig 1 operation unit 120); and a probe unit (Fig. 1 insertion unit 110) configured to be detachably connected to the handle unit (Fig. 1 operation unit 120), wherein the handle unit (Fig. 1 operation unit 120) comprises a first connector (Fig. 3 connector 130) reciprocally movable by an adjustment knob (Fig. 1 operation handle 129), wherein the probe unit (Fig. 1 insertion unit 110) comprises: a probe (Fig. 1 insertion tube 111) deformable in response to movement of a wire (Fig. 3 operation wire 114, [page 5 ¶8] “…the insertion tube 111 to bend flexibly in accordance with the pulling operation of the inserting side operation wire 114…”); and a second connector (Fig. 3 fastening member 115) coupled to an end of the wire (Fig. 3 operation wire 114) and detachably coupled to the first connector (Fig. 3 fastening member 125), wherein one of the first connector and the second connector (Fig. 3 fastening member 115) comprises an end tip (see annotated Fig. 4) having an insertion hole (see annotated Fig. 3) formed from an end surface (see annotated Fig. 4) of the end tip (Fig. 4 fasting main member 115a, insertion groove 115b, separation prevention jaw 115c) to be extended in an axial direction (Fig. 4) of the end tip (see annotated Fig. 4), an opening (see annotated Fig. 4) on the end surface (see annotated Fig. 4) of the insertion hole (see annotated Fig. 3)  being defined to be closed along the entire circumference (the base of 115a has an entire circumference that is closed) of the opening (see annotated Fig. 3), wherein the other of the first connector  (Fig. 3 connector 130) and the second connector comprises an insertion protrusion (Fig. 4 fastening member 125) configured to be inserted into the insertion hole (see annotated Fig. 3), wherein the end tip (see annotated Fig. 4) further comprises a cut portion (Fig. 4 insertion groove 115b) formed on a side surface (see annotated Fig. 4) of the end tip (see annotated Fig. 4), and wherein a portion (Fig. 4 locking step 125a) of the insertion protrusion (Fig. 4 fastening member 125) has a greater width than those of remaining portions of the insertion protrusion (Fig. 4 fastening member 125), such that when the insertion protrusion (Fig. 4 fastening member 125) is inserted into the insertion hole (see annotated Fig. 3) and rotated ([page 6 ¶ 2] “…fastening member 125 is provided to be fastened to the insertion part side fastening member 115 as it rotates toward the insertion part side fastening member 115…”), the greater-width portion (Fig. 4 locking step 125a) of the insertion protrusion(Fig. 4 fastening member 125) protrudes through the cut portion (Fig. 4 insertion groove 115b) and the insertion protrusion (Fig. 4 fastening member 125) is fastened to the end tip (Fig. 4 fasting main member 115a, insertion groove 115b, separation prevention jaw 115c)  in response to the rotation of the insertion protrusion (Fig. 4 fastening member 125, [page 6 ¶1-2]). 


    PNG
    media_image1.png
    883
    646
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    884
    1111
    media_image2.png
    Greyscale

	
Regarding claim 10, Kim discloses the endoscope of claim 1, wherein the handle unit (Fig. 1 operation unit 120) further comprises a connector housing (Fig. 3 operation tube 121) accommodating the first connector (Fig. 3 connector 130) therein to guide movement of the first connector (Fig. 3 connector 130).  
Regarding claim 11, Kim discloses the endoscope of claim 10, wherein the end tip (see annotated Fig. 4) further comprises a guide pin (Fig. 4 locking protrusion 116) on a side surface (Fig. 4 near reference number 116) thereof, the connector housing (Fig. 3 operation tube 121 including connector 130)  has a guide recess (Fig. 4 locking groove 131) in a side surface (Fig. 4 side surface of connector 130) thereof, the guide recess (Fig. 4 locking groove 131) allowing the guide pin (Fig. 4 locking protrusion 116) to be fitted thereinto, and the guide recess (Fig. 4 locking groove 131) extends in a longitudinal direction to be inclined (Fig. 4 first guide groove 131) toward an upper end (Fig. 3 near reference number 121) of the connector housing (Fig. 3 operation tube 121 including connector 130).  
Regarding claim 12, Kim discloses the endoscope of claim 11, wherein the handle unit (Fig. 1 operation unit 120) further comprises a stopper (see annotated Fig. 4) configured for stopping movement of the guide pin (Fig. 4 locking protrusion 116), and the stopper (see annotated Fig. 4) has a recess (Fig. 4 second guide groove 131b) configured to accommodate the guide pin (Fig. 4 locking protrusion 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sullivan et al. (US Pub. No.: US2006/0069311) hereinafter Sullivan. 
Regarding claim 2, Kim fails to disclose wherein the handle unit further comprises: a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain. 
However Sullivan, in the same field of endeavor, teaches wherein the handle unit further comprises: a rotatable sprocket (Fig. 5 sprockets 248, 254) connected to the adjustment knob (Fig. 1 knob 204, 208) and a chain (Fig. 5 bead chain 260A, 260b) engaged with the sprocket (Fig. 5 sprockets 248, 254) to reciprocally move ([Abstract]) in response to the rotation of the sprocket (Fig. 5 sprockets 248, 254), wherein the first connector is reciprocally movable in concert with the chain (Fig. 5 bead chain 260A, 260b).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim with the handle unit further comprises: a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain, as taught by Sullivan. 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the handle unit of Kim with a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain because it is known the art before the effective filing date of the claimed invention that "the advantage of using the bead chain [as taught by Sullivan] is that in compression, it absorbs the slack in the system linearly without having to bow or take up additional space. Additionally, the bead chain 260 enables the control wire system to traverse a drive gear radius that is smaller than is possible with a conventional braided pull wire" [0034].
Regarding claim 3, Kim fails to disclose wherein the handle unit further comprises an end wire coupled to the chain, the end wire being coupled to the first connector to pull the first connector toward the sprocket. 
However Sullivan, in the same field of endeavor, teaches wherein the handle unit further comprises an end wire ([0033] The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B, which are wound around the cooperatively configured sprockets or drive gears 248 254, respectively.) coupled to the chain (Fig. 5 bead chain 260A, 260b), the end wire (Fig. 5 control wires 64A, 64B) being coupled to the first connector to pull the first connector toward the sprocket.
Regarding claim 4, Kim fails to disclose wherein a wire coupler is provided on an end of the chain, and the end wire is coupled to the wire coupler.
However Sullivan, in the same field of endeavor, teaches wherein a wire coupler (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B) is provided on an end of the chain (Fig. 5 bead chain 260A, 260b), and the end wire (Fig. 5 distal tip end of wires 64A, 64B) is coupled to the wire coupler (Fig. 5 [0033] "The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B,"). 
Regarding claim 5, Kim fails to disclose wherein the handle unit further comprises a chain guide disposed adjacent to the chain, and when the chain moves, the wire coupler is slid and moved while being in contact with side surfaces of the chain guide.
However Sullivan, in the same field of endeavor, teaches wherein the handle unit (Fig. 5 handle 24) further comprises a chain guide (conduits within control handle 24) disposed adjacent to the chain, and when the chain moves, the wire coupler is slid and moved while being in contact with side surfaces of the chain guide ([0034] " ... the bead chains 260A and 260B and control wires 64A-64B and 68A-68B are loosely routed through enlarged flexible conduits (not shown) housed in the control handle 24."). 
Regarding claim 6, Kim discloses the endoscope of claim 3, wherein the handle unit further comprises a return spring (Fig. 8B coil spring 71) mounted on an outer circumferential portion ([column 14 lines 64-67] " ... the spring force of the coil spring 71 so as to be constantly in contact the end face of the distal end portion of the driving shaft 60 ... ") of the first connector (driving shaft 60, 61), and when force of pulling the first connector (driving shaft 60, 61) through the wire (wire 14) is removed, the return spring (coil spring 71) provides elastic force to restore the first connector (driving shaft 60, 61) to an original position.
Regarding claim 7, Kim fails to disclose wherein the end wire is connected to the first connector using a wire fixing member, the wire fixing member being inserted into the first connector and mounted to be slidable and movable within a limited range. 
However Sullivan, in the same field of endeavor, teaches wherein the end wire is connected to the first connector using a wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B), the wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B) being inserted into the first connector and mounted to be slidable and movable within a limited range (Fig. 5 [0033] "The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B," Thus, as the chain moves the first and second length of transmission structure or bead chain would also be slidable and movable within a limited range.). 
Regarding claim 15, Kim fails to disclose the wire is connected to the second connector using a wire fixing member, the wire fixing member being inserted into the second connector and mounted to be slidable and movable within a limited range. 
However Sullivan, in the same field of endeavor, teaches the wire (Fig. 5 control wires 64a/b, 68a/b) is connected to the second connector using a wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B), the wire fixing member being inserted into the second connector and mounted to be slidable and movable within a limited range (Fig. 5 [0033] "The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B," Thus, as the chain moves the first and second length of transmission structure or bead chain would also be slidable and movable within a limited range.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ueno et al. (US Patent No.: US7780593) hereinafter Ueno.
Regarding claim 13, Kim fails to disclose wherein the probe unit comprises a pair of second connectors detachably coupled to the first connector, a first pinion gear is disposed between the pair of second connectors, the pair of second connectors comprise rack gear portions provided on facing surfaces thereof to be engaged with the first pinion gear, and when one of the pair of second connectors moves in a first direction, the other of the pair of second connectors moves in a second direction opposite to the first direction. 
However Ueno, in the same field of endeavor, teaches wherein the probe unit (Fig. 10 scope section 8A) comprises the pair of second connectors (Fig. 9C working shafts 37,38) detachably coupled to the first connector (Fig. 9C driving shaft 60, 61), a first pinion gear (Fig. 3 rotary bodies 35, 36) is disposed between the pair of second connectors (Fig. 9C working shafts 37,38), the pair of second connectors (Fig. 9C working shafts 37,38) comprise rack gear portions (Fig. 3 rack portions 37a, 38a) provided on facing surfaces thereof to be engaged with the first pinion gear (Fig. 3 rotary bodies 35, 36), and when one of the pair of second connectors (Fig. 9C working shafts 37,38) moves in a first direction, the other of the pair of second connectors (Fig. 9C working shafts 37,38) moves in a second direction opposite to the first direction.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim with the teachings of Ueno to include a pair of second connectors detachably coupled to the first connector, a first pinion gear is disposed between the pair of second connectors, the pair of second connectors comprise rack gear portions provided on facing surfaces thereof to be engaged with the first pinion gear, and when one of the pair of second connectors moves in a first direction, the other of the pair of second connectors moves in a second direction opposite to the first direction, to have the benefit of converting linear movements to rotational movements ([col. 7 lines 47-56]). 
Regarding claim 14, Kim fails to disclose 14. wherein the handle unit comprises a pair of first connectors configured to be coupled to the pair of second connectors, wherein one of the pair of first connectors and one of the pair of second connectors configured to be coupled to each other work in concert with each other when moving in the first direction and do not work in concert with each other when moving in the second direction.
However Ueno, in the same field of endeavor, teaches wherein the handle unit (Fig. 1 driving section 8B) comprises the pair of first connectors (Fig. 9C driving shaft 60, 61) able to be coupled to the pair of second connectors (Fig. 9C working shafts 37,38)  wherein one of the pair of first connectors (Fig. 9C driving shaft 60, 61) and one of the pair of second connectors (Fig. 9C working shafts 37,38) able to be coupled to each other work in concert with each other when moving in the first direction and do not work in concert with each other when moving in the second direction (Fig. 3).



Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795  

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795